IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00335-CR

                            EX PARTE MARK HANSON



                            From the 87th District Court
                              Freestone County, Texas
                            Trial Court No. 02-032-CR-A


                           MEMORANDUM OPINION

       Mark Hanson has filed a notice of appeal from the denial of his Code of Criminal

Procedure article 11.07 writ of habeas corpus application by the Court of Criminal

Appeals.

       The Court of Criminal Appeals and this Court have recognized that “the exclusive

post-conviction remedy in final felony convictions in Texas courts is through a writ of

habeas corpus pursuant to [Code of Criminal Procedure article] 11.07.” Olivo v. State, 918

S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996); see TEX. CODE CRIM. PROC. ANN. art. 11.07; Ex

parte Mendenhall, 209 S.W.3d 260, 261 (Tex. App.—Waco 2006, no pet.). Moreover, only

the Court of Criminal Appeals has jurisdiction to grant post-conviction habeas corpus in

felony cases. See Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist.,
910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding); Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding). We are therefore

without jurisdiction to consider this appeal.

       Accordingly, this appeal is dismissed for want of jurisdiction.

       Notwithstanding that we are dismissing this appeal, Hanson may file a motion for

rehearing with this Court within 15 days after this opinion and judgment are rendered if

he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if Hanson desires to have the opinion

and judgment of this Court reviewed by filing a petition for discretionary review, that

petition must be filed with the Court of Criminal Appeals within 30 days after either the

day this Court’s judgment is rendered or the day the last timely motion for rehearing is

overruled by this Court. See id. R. 68.2(a).



                                                MATT JOHNSON
                                                Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed December 22, 2021
Do not publish
[CR25]




Ex parte Hanson                                                                    Page 2